                Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 1 of 13 PageID #:1

 AO 106 GEV 4/10) AfEdavit for Search Warrant                                                  AUSA Michael Ke1iy, (3I2) 697-4037

                                       UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

In the Matter of the Search of:                                             Case Number:

the United States Mail package bearing tracking
                                                                                                        19it 216
number 9505 5066 7001 9106 1018 97, further
described in Attachment A


                APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

        I, Thomas Lynch, a Postal Inspector of the U.S. Postal Inspection Service, request a search warrant and state
under penalty of perjury that I have reason to believe that in the following package:


toefu,in the Northern District
                                                       See   Attachment A
                                    of Illinois, there is now concealed.:
                                                                                                            FILED
                                                                                                              APR I 0 20t9
                                                       See   Attachment          B                        MAGISTRATEJUDGE
        The basis for the search under Fed. R. Crim. P.         4   1   (c) is evid.ence, instrumentalitie ${'qRU   &BOm4nD
        The search is related to a violation    ot
 Code Section                                                            Offense Description

 Titie 21, United States Code, Section 8a3G)                             narcotics


        The application is based on these facts:
                                                     See   Attached Affrdavit,
        Continued on the attached sheet.




                                                                                           Printed narne and title

S*orr, to before me and signed in my presence.


        Anril 18 2019


 City and State: Chicaeo. Illinois                                         MARY M. ROWLAND. U.S. Magistrate Judee
                                                                                      Printed name and title
       Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 2 of 13 PageID #:2




UNITED STATES DISTRICT COURT                    )
                                                )
NORTHERN DISTRICT OF ILLINOIS                   )

                                       AFFIDA\rIT

        I, Thomas Lynch, being duly sworn, state as follows:

        1.    I am a Postal Inspector with the U.S. Postal Inspection     Service.   I have
been so employed since approximately September 20L7.

        2.    As part of my duties as a USPIS Postal Inspector, I investigate criminal

violations relating to violations of the federal laws relating to the mails and to

controlled substances.

        3.    This affidavit is made in support of an application for a warrant to

search the United States Priority MaiI Parcel with Tracking Number 9505 5066 7001

9106 1018 97 described further in Attachment A (the "Subject Parcel"), for evidence,

instrumentalities, and contraband described further in Attachment B, concerning

narcotics offenses, in violation of Title 21, United States Code, Section 843(b).

        4.    The statements in this affidavit are based on my personal knowledge,

and on information     I have received from other law enforcement    personnel and from

persons   with knowledge regarding relevant facts. Because this affidavit is being
submitted for the limited purpose of securing a search warrant,      I have not included
each and every fact known to me concerning this investigation.      I have set forth facts

that   I believe   are sufficient to establish probable cause to believe that evidence,
     Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 3 of 13 PageID #:3




instrumentalities, and contraband of violations of Title 21, United States        Code,

Section 843(b), are located within the Subject Parcel.

I.    FACTS SUPPORTING PROBABLE CAUSE TO SEARCH THE
      SUBJECT PARCEL

      5.     On April 18, 2019,   I inspected the Subject Parcel at USPS Grand
Crossing Carrier Annex at7715 South Cottage Grove Avenue in Chicago, Illinois. The

Subject Parcel was mailed on Aprit 16, 2019, from Irvine, California 92623 and is

addressed. to "ChazNoble, 1035 East 93rd Street, Chicago,   IL 60619.' The package

was shipped without a return address. The Subject Parcel bears $7.90 in postage,

measures approximately 8.5" x 5.5" x 1.75" , and weighs approximately 7.36 ounces.

      6.     I observed several characteristics about the Subject Parcel that, in my

training and experience, can be consistent with parcels containing a controlled

substance.

      7.     First, the package was sent without a return address or sender's name.

Based on my training and experience,   I know that declining to list   a return address

or sender's name allows for the owner of the parcel to dissociate themselves from its

contents.

      8.     Additionally, the Subject Parcel is taped with clear packing tape on

all of the parcel seams. Photos depicting the taped seams of the Subject Parcel

are reproduced below. Based on my training and experience, parcels can be taped

in this manner in an attempt to hide or mask the odor of the parcel's contents.
Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 4 of 13 PageID #:4




                               9A
                               6=
                               B=
                               ilF
                               ral
                              EE
                              f;n
                              6:D
                              im
                              --l

                               ,a
                                E,




                               -
                               c=tr
                               o
                               etr
                               o-




                                      3
     Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 5 of 13 PageID #:5




      9.     Each of the characteristics       I   describe above can be consistent with

parcels that do not contain contraband. Based on my training and experience,

however, the combination of these characteristics led me to investigate further by

calling in a narcotics dog to perform further examination of the Subject Parcel.

      10.    On   April   18, 2019,   I arranged for a United   States Customs and Border

Protection Canine Officer and his canine partner, "Aja," to meet with me and examine

the Subject Parcel. According to the Canine Officer, Aja is certified annually by

United States Customs and Border Protection as a narcotics dog. Aja was most

recently re-certified on September 2018. Aja is trained to sniff buildings, vehicles,

envelopes, and wrapped parcels to detect the odors of heroin, cocaine, marijuana,

hash, methamphetamine, ecstasy, and other controlled substances that could be

contained inside. Aja is also trained to indicate the presence of such substances or

their scents by alerting to the item he is sniffing. In addition, according to USPIS

records, Aja has successfully alerted to controlled substances in U.S. Mail Parcels and

Ietters on92 occasions since July 2015, with a success rate of approximately 92%.To

the best of my knowledge, U.S. Customs and Border Protection does not maintain

records regarding the overall success rate for its drug detection dogs, and therefore

only the USPIS success rate is available.

      11.    On   April 18, 2019, at the Postal Service International Service Center at

O'Hare Airport in Chicago, Illinois,     I arranged" a controlled   substance detection test

by placing the Subject Parcel among approximately 20 other parcels in                   the
     Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 6 of 13 PageID #:6




workroom area. I then witnessed Aja examine the parcels and observed Aja alert by

sitting next to the Subject Parcel. Aja did not alert to any of the other parcels. The

Canine Officer informed me that Aja's actions indicated the presence of narcotics

and/or controlled. substances in the Subject Parcel.     I   then took custody of the

Subject Parcel.
      Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 7 of 13 PageID #:7




II.    CONCLUSION

       12.   Based on the above information,       I respectfully submit that there is
probable cause to believe that narcotics offenses, in violation of Title 2L, United States

Code, Section 843(o), have been committed, and that evidence, instrumentalities, and

contraband relating to this criminal conduct, as further described in Attachment B,

will be found in the Subject Parcel, as further described in Attachment A. I
therefore respectfully request that this Court issue a search warrant for the Subject

Parcel more particularly described in Attachment A, authorizing the seizure of the

items described in Attachment B.

       FURTHER AFFIANT SAYETH NOT.




                                                      1I
                                                U.S. Postal Inspection Service

Subscribed and sworn
before me this 18th d    of   April,20Lg


Honorab
               Magistrate Judge




                                            6
    Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 8 of 13 PageID #:8




                                ATTACHMENT A

                 DESCBIPTION OF ITEM TO BE, SEARCHED

      The   Unit"                                   ing tracking number 9505 5066

7001 9106 1018 9'1, arecipient address of "Chad Noble, 1035 E. 93rd St., Chicago,   IL
60619' and no return address, bearing $7.90 in postage, meaeuring approximately

8.5 x 5.5 x 1.75 inches, and weighing approximately 7.36 ounces.
    Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 9 of 13 PageID #:9




                                 ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities and contraband concerning violation of    fitle   21,

United States Code, Section 843(b), as follows:

      1.     Controlled substances;

      2.     Packaging for controlled substances;

      3.     United States currency;

      4.     Items associated. with controlled. substances;

      5.     Items that identifr the sender or receiver of the Subject Parcel.
             Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 10 of 13 PageID #:10

 AO 93 (Rev. 11/13) Search and Seizure Warrant                                    AUSA Michael Kelly, (312) 697-4037

                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DI\TSION

In the Matter of the Search of:
                                                                  caseNumber:         l9M ZX6
number 9505 5066 7001 9106 1018 97, further
described in Attachment A


                                       SEARCH AND SEIZURE WARRANT

To: Thomas Lynch and any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search of
the following person or property located in the Northern District of Illinois:
                                                     See   Attachment A
         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search will reveal:


                                                     See   Attachment B


         YOU ARE HEREBY COMMANDED to execute this warrant on or before Mav 2. 2019 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.


                                                 ^ 4?n
                                                     '--
 Date and time issued    : Aprtl 18. 2019        L

 City and State: Chicaeo. Illinois                                 MARY M. ROWLAND. U.S. Magistrate Judge
                                                                               Printed name and title
                 Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 11 of 13 PageID #:11


AO 93 @ev. 11/13) Search and Seizure Warrant @aee 2)

                                                             Return
   Case No:              Date and Time Warrant Executed:          Copy of Warrant and Inventory Left With:


   Inventory made in the presence of:


   lnventory ofthe property taken and name ofany person(s) seized:




                                                       Certification
           ,I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
   to the designated judge.


                                                                                  E*""tl"g rffi*,b rig""t *

                                                                                     Printed name and title
   Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 12 of 13 PageID #:12




                                ATTACHMENT A

                 DESCRIPTION OF ITEM TO BE SEARCHED

      The United States Priority Mail package bearing tracking number 9505 5066

700L 9106 1018 97, a recipient address of "Chad. Ngble, 1035 E. 98rd St., Chicago,   IL
606L9" and uo return add.ress, bearing $7.90 in postage, measuring approximately

8.5 x 5.5 x 1.15 inches, and weighing approximately ?.36 ounces.
   Case: 1:19-mc-00275 Document #: 1 Filed: 04/18/19 Page 13 of 13 PageID #:13




                                 ATTACHMENT B

                        LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities and contraband concerning violation of   fitle   21,

United States Code, Section 843(b), as followsi

      1.     Controlled. substances;

      2.    .Packaging for controlled substances;

      3.     United States currency;

   , 4.      Items associated with controlled substances;

     5.      Items that identify the sender or receiver of the Subject Parcel.
